—In an action, inter alia, to recover damages for medical malpractice, the defendants Huntington Hospital; Virginia Cuggino, s/h/a V. Cruzzo; Cheryl DeMarco, s/h/a A. DeMauro; Bhupinder Sharma, s/h/a B.K. Palmer; Margaret Evans, s/h/a M. Evans; and Eileen O’Malley, s/h/a “J. DOE”, physical therapist, appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), entered April 19, 1999, which granted the motion of the defendants Arnold Schwartz and Long Island Spine Specialists, P. C., and the cross motion of the plaintiff to compel the defendant Huntington Hospital to provide certain additional discovery to the extent of directing the defendant Huntington Hospital to provide the names of any individuals who will testify as to any communication by Huntington Hospital to the defendants Arnold M. Schwartz and Long Island Spine Specialists, P. C., or their answering services during the period of time from January 18, 1993, through January 22, 1993.
Ordered that the order is affirmed, with costs to the defendants-respondents.
The Supreme Court providently exercised its discretion in directing the disclosure of the names of the witnesses in question (see, Bib Constr. Co. v City of Poughkeepsie, 260 AD2d 590; Hines v RAP Realty Corp., 254 AD2d 330; Zellman v Metropolitan Transp. Auth., 40 AD2d 248). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.